Citation Nr: 1413121	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-21 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for accrued benefits purposes only.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1942 to October 1945.  He died in January 2013, and his surviving spouse has been substituted as the appellant for purposes of processing the appeal to completion.  38 U.S.C.A. § 5121A (Supp. 2013).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado which, in part, denied entitlement to a TDIU.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A claim for entitlement to a TDIU was pending at the time of the Veteran's death in January 2013.

2.  At the time of death, the Veteran was service-connected for bilateral hearing loss, a shell fragment wound, cervical spine degenerative joint and disc disease and post-traumatic stress disorder (PTSD) with a combined disability rating of 70 percent.

3.  Evidence in the claims file at the time of death does not indicate that the Veteran's service-connected disabilities rendered him unemployable.

CONCLUSION OF LAW

Prior to the Veteran's death, the criteria for entitlement to a TDIU were not met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, in a May 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for a total disability rating based on individual unemployability, including what he needed to provide and what would be obtained by VA. 
VA obtained relevant records, to include available service treatment records, private medical records and VA treatment records.  When a Veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death, based on existing ratings or decisions, or other evidence, on file when he died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).   There is no indication that any pertinent records had not been obtained and associated with the claims file at the time of the Veteran's death.

The VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  In June 2009, the Veteran was afforded VA medical examinations that addressed  all of his service-connected disabilities.  The examiners were asked for opinions in regard to employability and provided such opinions after examining the Veteran and reviewing the claims file.

The evidence of record provides sufficient information to adequately evaluate the claim.  As noted above, accrued benefits determinations are made based upon the evidence of record at the time of the Veteran's death. The appellant and her representative have not notified the Board of any missing evidence that was constructively before the VA at the time of the Veteran's death.

Therefore, no further assistance to the appellant with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the appellant. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).
II.  Entitlement to a TDIU

The Veteran passed away on January 31, 2013.  At the time of his death, a claim for a TDIU had been filed, but not finally adjudicated.  The appellant properly filed a claim for substitution within one year of the Veteran's death.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Here, at the time of his death, the Veteran was service-connected for bilateral hearing loss, rated as 0 percent disabling; PTSD, rated as 30 percent disabling; shell fragment wound to the posterior head and neck, rated as 0 percent disabling; and cervical spine degenerative joint disease and disc disease, rated as 60 percent disabling.  The combined evaluation for these disabilities was 70 percent.  As such, the minimum schedular criteria for a TDIU were met.

Thus, the question becomes whether, prior to his death, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board finds that the preponderance of the evidence is against the claim.

In March 2009, the Veteran filed a Form 21-8940 Application for Increased Compensation Based on Unemployability indicating that his cervical spine disability and his PTSD were preventing him from securing or following any substantially gainful occupation.  The Veteran indicated he was last employed in 1972.  He indicated he did not leave his most recent job due to disability and also that he had not attempted to obtain employment since 1972.  

In June 2009,  the Veteran had VA examinations addressing all of his service-connected disabilities.  Each examiner reviewed the claims file and examined the Veteran.  As to the impairment caused by the Veteran's cervical spine disabilities with shell fragment wounds to the posterior head and neck, the examiner stated:

The veteran's impairment based solely on his neck and shell fragment wounds of the head and neck is limited.  Because of the difficulty in turning his head he should not be involved in an activity that requires him to drive motor vehicles.  He should also not work at a job that requires constant or repetitive head movements.  When looking solely at this veteran's cervical spine and shell fragment history and their effect on employability without consideration of his age and other medical processes, the veteran remains capable of employment activity which would best be a sedentary non-head motion requiring activity.

This statement provides a medical professional's opinion that the Veteran's disability of the cervical spine and his shell fragment wounds to the head and neck did not preclude sedentary employment and did not render the Veteran unemployable.

Also in June 2009, the Veteran underwent an examination to assess the severity of his PTSD and the effect of the disorder on his employability.  The examiner noted the Veteran was retired and that the "Cause of Retirement" was a "Medical (physical problem)", although no further details were provided.  The examiner indicated that there was "occasional decrease in work efficiency" and "intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning" based on chronic sleep impairment and anxiety.  As to the effect of the Veteran's PTSD on his ability to obtain and maintain employment, the examiner stated:  "The veteran's PTSD had not resulted in individual unemployability; the veteran would be able to maintain employment in a sedentary, loosely supervised setting 2/2 [sic] to his PTSD features and symptoms."  The examiner provided the following rationale: "The veteran interacted without difficulty with the examiner; social skills and communications skills were good; the veteran did not assert that PTSD features and symptoms had worsened since last prior exam in 2002."

The PTSD examination report suggests the Veteran's level of functioning was high enough to allow him to perform the tasks of a sedentary job and to obtain and maintain an occupation should he have sought one.  In other words, his symptoms were not such that he was rendered incapable of undertaking tasks required by certain types of employment.

At the Veteran's June 2009 audiological examination, the effect of bilateral hearing loss on the Veteran's daily life was considered and it was noted that he had difficulty hearing the television and in crowds.  The examiner stated that the impact of hearing loss on occupation was not applicable because the Veteran was retired.  The Board recognizes that the examiner did not consider whether the Veteran would be precluded from obtaining and maintaining employment should he have sought work.  However, the Board finds the absence of this opinion was not prejudicial to the Veteran and does not prejudice the appellant.  The rest of the examination and the other evidence of record do not indicate the Veteran is unemployable due to hearing loss and the Veteran never made such a contention as part of his claim.

The Veteran's combined 70 percent disability rating does indicate that his service-connected disabilities may have precluded the Veteran from doing certain types of work.  However, the evidence does not demonstrate that the Veteran was prohibited from doing all forms of employment due solely to his service-connected conditions.  As mentioned, the inability to find job or to perform a particular job does not meet the standard required for increased benefits on the basis of individual unemployability.  

Because the preponderance of the evidence is against the claim, the benefit of-the-doubt doctrine does not apply, and the claim for a TDIU for accrued benefits purposes is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a total disability rating based on individual unemployability for accrued benefits purposes is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


